IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,066-01


                       EX PARTE ROGELIO DELACERDA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1229727 IN THE 174TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirty five years’ imprisonment. The First Court of Appeals affirmed his conviction.

Delacerda v. State, 01-09-00972-CR (Tex. App.–Houston [1st Dist.], July 21, 2011).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to timely inform

Applicant of his right to file a pro se petition for discretionary review.
                                                                                                      2

       Appellate counsel filed an affidavit with the trial court. The trial court has entered findings

of fact and conclusions of law that Applicant was improperly denied the opportunity to seek

discretionary review. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-09-000972-

CR that affirmed his conviction in Cause No. 1229727 from the 174th District Court of Harris

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: April 16, 2014
Do not publish